UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-1184


SALAME M. AMR,

                  Plaintiff - Appellant,

             v.

VIRGINIA STATE UNIVERSITY; EDDIE N. MOORE,              JR.;   NASSER
RASHIDI; LARRY C. BROWN; KEITH M. WILLIAMSON,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:07-cv-00628-REP)


Submitted:    July 15, 2009                   Decided:    August 6, 2009


Before KING and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Salame M. Amr, Appellant Pro Se. Gregory Clayton Fleming, Senior
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Salame    M.    Amr   appeals     the     district       court’s       order

accepting      the   recommendation      of     the    magistrate          judge     and

dismissing his civil complaint.             We have reviewed the record and

find   no   reversible      error.      Accordingly,         we    affirm    for    the

reasons stated by the district court.                  Amr v. Virginia State

Univ.,   No.    3:07-cv-00628-REP       (E.D.   Va.    Jan.        14,    2009).      We

dispense    with     oral    argument    because       the        facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                        2